508 F.2d 678
11 Fair Empl.Prac.Cas.  1033
Charity HARRISON et al., Plaintiffs-Appellants,v.GOODYEAR TIRE AND RUBBER COMPANY, Defendant-Appellee.
No. 74-1728.
United States Court of Appeals, Fifth Circuit.
Feb. 20, 1975.

David H. Hood, Jr., Bessemer, Ala., Nathaniel R. Jones, New York City, Josephine Trevetian, EEOC, Washington, D.C., for plaintiffs-appellants.
William F. Gardner, Birmingham, Ala., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Alabama.
Before DYER, MORGAN and GEE, Circuit Judges.
PER CURIAM:


1
This employment discrimination case was initially brought by two black women who unsuccessfully sought employment in the production department of Goodyear Tire and Rubber Company's Gadsden, Alabama plant.


2
On June 19, 1967, appellants Charity Harrison and Gussie Hardwick filed charges with the Equal Employment Opportunity Commission, alleging employment discrimination against black females-- a violation of Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.  (1974)).  After the EEOC authorized appellants to file suit, they initiated the present proceeding as a Fed.R.Civ.P. class action on their own behalf and the behalf of all others similarly situated.  After an extensive trial, the district court made findings of fact and entered judgment in Goodyear's favor.


3
Plaintiffs renew their arguments on appeal.  Of course, findings of fact in Title VII cases are reviewed in the same manner as any other trial court findings: this court will not set the findings aside unless it is able to conclude that such findings are clearly erroneous.  See, Smith v. Delta Airlines, 486 F.2d 512, 514 (5th Cir. 1973); Terrell v. Feldstein Co., 468 F.2d 910, 911 (5th Cir. 1972); Fed.R.Civ.P. 52(a).


4
We have examined the record thoroughly and we find sufficient evidence to support the district court's decision that Goodyear did not discriminate in the employment of black females.  Therefore, since the lower court's decision is not clearly erroneous, the judgment is


5
Affirmed.